 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 ANNMARIE AVILA, individually and on behalf
 of all others similarly situated,
                                                              MEMORANDUM OF
                           Plaintiff,                         DECISION & ORDER
                                                              2:18-cv-2718 (ADS)(ARL)
                  -against-

 RELIANT CAPITAL SOLUTIONS, LLC, an
 Ohio Limited Liability Company; and JOHN
 AND JANE DOES NUMBERS 1 THROUGH
 10,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Kleinman, LLC
Co-Counsel for the Plaintiff
626 RXR Plaza
Uniondale, NY 11556
      By:    Abraham Kleinman, Esq., Of Counsel

Stern Thomasson LLP
Co-Counsel for the Plaintiff
150 Morris Avenue
Springfield, NJ 07081
       By:     Philip D. Stern, Esq.,
               Andrew T. Thomasson, Esq., Of Counsel

Barron & Newburger, P.C.
Counsel for the Defendants
30 South Main Street
New City, NY 10956
       By:     Arthur Sanders, Esq., Of Counsel


SPATT, District Judge:

        The Plaintiff, Annmarie Avila, (“Avila” or the “Plaintiff”) initiated this putative class

action against Reliant Capital Solutions, LLC (“Reliant”) as well as unidentified natural person

                                                        1
and/or business entities (“John and Jane Does”) (collectively, the “Defendants”), for damages

stemming from alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C., 1692 et

seq. (“FDCPA”). The Plaintiff contends that Reliant attempted to collect a defaulted student loan

debt using a debt collection letter (the “Letter”) which falsely stated that the amount owed may

increase due to interest, late charges, and other charges.

        Presently before the Court is a motion by Reliant, pursuant to Federal Rule of Civil

Procedure (“FED. R. CIV. P.” or “Rule”) 12(b)(6) to dismiss the Plaintiff’s entire complaint. For

the following reasons, Reliant’s motion to dismiss pursuant to Rule 12(b)(6) is granted in part.

                                       I. BACKGROUND

A. The Factual Background

        Unless otherwise noted, the following salient facts are drawn from the complaint and are

construed in favor of the Plaintiff.

        The Plaintiff, a natural person, is the recipient of the Letter. Avila resides in Rockville

Center, New York.

        Reliant is a debt collection agency and limited liability company that exists pursuant to the

laws of the State of Ohio. Its principal place of business is 670 Cross Pointe Road in Gahanna,

Ohio.

        Prior to December 19, 2017, the Plaintiff defaulted on her federal student loan (the “Debt”).

The Debt was subsequently placed with Reliant for collection.

        On or about December 19, 2017, Reliant sent the Letter to the Plaintiff in an attempt to

collect an outstanding debt of $33,151.18. The principal balance was listed at $24,191.55, the

interest as $2,470.17, and fees & costs as $6,489.46. The Letter noted that the Plaintiff had not

accrued any penalty charges. Further, the Letter stated, in pertinent part:

                                                  2
         As of the date of this letter, you owe $33,151.18. Because of interest, late charges,
         and other charges that may vary from day to day, the amount due on the day you
         pay may be greater. Hence, if you pay the amount shown above, an adjustment
         may be necessary after we receive your check, in which event we will inform you
         before depositing the check for collection. For further information, write the
         undersigned or call (877) 404-8853.

Specific instructions were provided for submitting payment to Reliant.

B. The Procedural Background

         On May 8, 2018, the Plaintiff commenced this action against the Defendants by filing a

complaint.

         The present motion in this action was filed on June 22, 2018 by Reliant seeking to dismiss

the entire complaint in this action, pursuant to Rule 12(b)(6).

                                         II. DISCUSSION

A. Standard of Review

         In considering a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor of

the Plaintiff. See, e.g., Trs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 843 F.3d

561, 566 (2d Cir. 2016); Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); Cleveland v. Caplaw

Enters., 448 F.3d 518, 521 (2d Cir. 2006); Bold Elec., Inc. v. City of New York, 53 F.3d 465, 469

(2d Cir. 1995); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp. 2d 260, 263 (E.D.N.Y.

2013).

         Under the Twombly standard, the Court may only dismiss a complaint if it does not contain

enough allegations of fact to state a claim for relief that is “plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). The Second

Circuit has expounded that, after Twombly, the Court’s inquiry under Rule 12(b)(6) is guided by

two principles:
                                                  3
       First, although a court must accept as true all of the allegations contained in a
       complaint, that tenet is inapplicable to legal conclusions, and [t]hreadbare recitals
       of the elements of a cause of action, supported by mere conclusory statements, do
       not suffice. Second, only a complaint that states a plausible claim for relief survives
       a motion to dismiss and [d]etermining whether a complaint states a plausible claim
       for relief will . . . be a context-specific task that requires the reviewing court to draw
       on its judicial experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 664, 129

S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

       A complaint must include “a short and plain statement of the claim showing that the pleader

is entitled to relief,” in order to survive a motion to dismiss. FED. R. CIV. P. 8(a)(2). Under Rule

8, a complaint is not required to allege “detailed factual allegations.” Kendall v. Caliber Home

Loans, Inc., 198 F. Supp. 3d 168, 170 (E.D.N.Y. 2016) (quoting Twombly, 550 U.S. at 555). “In

ruling on a motion pursuant to FED. R. CIV. P. 12(b)(6), the duty of a court ‘is merely to assess the

legal feasibility of the complaint, not to assay the weight of the evidence which might be offered

in support thereof.’” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (quoting

Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir. 1998)). The Court “[is] not bound to accept as true

a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

B. Fair Debt Collection Practices Act

       “Congress enacted the FDCPA ‘to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Vincent v. The Money Store, 736 F.3d 88, 96 (2d Cir.

2013) (quoting 15 U.S.C. § 1692(e)); see also Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

2002) (noting that the purpose of the FDCPA is “to protect consumers from deceptive or harassing

actions taken by debt collectors”). Under the FDCPA, “any debt collector who fails to comply with

                                                   4
any provision of [§ 1692] with respect to any person is liable to such person[.]” 15 U.S.C. §

1692k(a). The act “imposes civil liability on ‘debt collector[s]’ for certain prohibited debt

collection practices.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

573, 130 S. Ct. 1605, 176 L. Ed. 2d 519 (2010).

       With regard to FDCPA claims that are based solely on a debt collection letter from a debt

collection agency to a consumer, the claim may be dismissed at the pleadings stage. See Greco v.

Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir. 2005).

       In order to successfully state a claim under the FDCPA, “(1) the plaintiff must be a

‘consumer’ who allegedly owes the debt or a person who has been the object of efforts to collect

a consumer debt, and (2) the defendant collecting the debt is considered a ‘debt collector,’ and (3)

the defendant has engaged in any act or omission in violation of FDCPA requirements.” Schuh v.

Druckman & Sinel, L.L.P., 751 F. Supp. 2d, 542, 548 (S.D.N.Y. 2010) (internal citations omitted);

Polanco v. NCO Portfolio Mgmt., Inc., 132 F. Supp. 3d 567, 578 (S.D.N.Y. 2015) (same).

       Second Circuit courts evaluate FDCPA claims based upon how the “least sophisticated

consumer” would understand the communication at issue. See Ellis v. Solomon & Solomon, P.C.,

591 F.3d 130, 135 (2d Cir. 2010). “FDCPA protection ‘does not extend to every bizarre or

idiosyncratic interpretation of a collection notice’ and courts should apply the [least sophisticated

consumer] standard ‘in a manner that protects debt collectors against liability for unreasonable

misinterpretations of collection notices.’” Easterling v. Collecto, Inc., 692 F.3d 229, 233-34 (2d

Cir. 2012) (per curiam) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)). Thus,

the Court will evaluate how the least sophisticated consumer would view the Letter.




                                                  5
C. As to the First Cause of Action

        Reliant argues that the Plaintiff fails to successfully allege a claim under various provisions

of 15 U.S.C. § 1692e or 15 U.S.C. § 1692g(a)(1) because the language complained of in the Letter

has already been expressly approved by the Second Circuit in Avila v. Riexinger & Assocs., LLC,

817 F.3d 72 (2d Cir. 2016), a case where Avila was also a plaintiff. Specifically, the Plaintiff

contends that the statement “[b]ecause of interest, late charges, and other charges that may vary

day to day, the amount due on the day you pay may be greater[,]” is false, deceptive and

misleading.

        Section 1692e provides that “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with any debt.” 15 U.S.C. § 1692e. There are

sixteen subsections that contain a non-exhaustive list of banned practices. As a result, a practice

can still violate § 1692e even if it is not included in the statute. “[A] collection notice is deceptive

when it can be reasonably read to have two or more different meanings, one of which is

inaccurate.” Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996) (internal citations omitted).

This would violate the “least sophisticated consumer” standard. See Clomon, 988 F.2d at 1318.

In the Second Circuit, whether a portion of a debt collection letter is deceptive to the “least

sophisticated consumer” is a question of law. Bentley v. Great Lakes Collection Bureau, 6 F.3d

60, 62 (2d Cir. 1993) (“We apply an objective test based on the understanding of the ‘least

sophisticated consumer’ in determining whether a collection letter violates section 1692e.” (citing

Clomon, 988 F.2d at 1318).

        Section 1692g(a)(1) requires a debt collector to “send the consumer a written notice

containing … the amount of the debt[.]” 15 U.S.C. § 1692g(a)(1). The Second Circuit explains

the relationship between the two provisions as follows:

                                                   6
       Section 1692g concerns only the disclosures related to a consumer's need to verify
       a debt, not the more general disclosures that may be necessary under Section 1692e
       to ensure that a collection notice is not misleading. The two sections have different
       aims, and compliance with Section 1692g does not guarantee compliance with
       Section 1692e, which always applies in connection with the collection of any debt
       by a debt collector. We do not conclude that Congress's requiring debt collectors to
       state “the amount of the debt” in Section 1692g evinces Congressional approval of
       sending collection notices that lack disclosures about accruing interest and fees.

Avila, 817 F.3d at 76.

       In Avila, the Plaintiff and another individual received collection letters that failed to

disclose that their “current balance[s]” were continuing to accrue interest and that they would be

charged a late fee if they failed to pay the balance within a period of time. In fact, the Plaintiff

alleged that interest was accruing daily at a rate equivalent to 500% per year. This, according to

the Plaintiff, was misleading because the hypothetical least sophisticated consumer might believe

that, based on this letter, that her “current balance” would remain the same. Avila, 817 F.3d at 74.

The district court granted the defendants’ motion to dismiss and dismissed the plaintiffs’ section

1692e cause of action, holding that a debt collector was not required to disclose that the amount

of debt may increase over time as a result of interest or fees. Id. at 74-75. In dismissing the cause

of action, “[t]he district court also expressed a concern that requiring debt collectors to disclose

this information might lead to more abusive practices, as debt collectors could use the threat of

interest and fees to coerce consumers into paying their debts.” Id. at 76.

       The Second Circuit vacated the district court’s opinion, holding that collection letters were

misleading if they revealed the “current balance” but “did not disclose that the balance might

increase due to interest and fees.” Id. at 74. The Court continued:

       A reasonable consumer could read the notice and be misled into believing that she
       could pay her debt in full by paying the amount listed in the notice. In fact,
       however, if interest is accruing daily, or if there are undisclosed late fees, a
       consumer who pays the ‘current balance’ stated on the notice will not know whether
       the debt has been paid in full. The debt collector could still seek the interest and
                                               7
        fees that accumulated after the notice was sent but before the balance was paid, or
        sell the consumer's debt to a third party, which itself could seek the interest and fees
        from the consumer.

Id. at 76.

        The Avila court borrowed language from the Seventh Circuit in Miller v. McCalla, Rayner,

Padrick, Cobb, Nichols, & Clerk, LLC, 214 F.3d 872 (7th Cir. 2000) to fashion a “safe harbor”

formula. In pertinent part, the safe harbor formula stated:

        As of the date of this letter, you owe $____ [the exact amount due]. Because of
        interest, late charges, and other charges that may vary from day to day, the amount
        due on the day you pay may be greater. Hence, if you pay the amount shown above,
        an adjustment may be necessary after we receive your check, in which event we
        will inform you before depositing the check for collection. For further information,
        write the undersigned or call 1–800–[phone number].

Id. at 876. The Miller court held that if a debt collector used the specific language mentioned

above, it would not violate the “amount of debt” provision of the FDCPA, specifically 15 U.S.C.

§ 1692g(a)(1). While debt collectors would not be required to use the above-mentioned language,

use of it “discharge[s] its duty as a matter of law to state clearly the amount due.” Avila, 817 F.3d

at 77 (citing Miller, 214 F.3d at 876).

        In the instant case, the Plaintiff alleges that the language Reliant used regarding “interest,

late charges, and other charges” is false, deceptive, or misleading, because while the Plaintiff’s

debt is accruing interest, there are no accruing “late charges” or “other fees[.]” Reliant used the

identical language of the safe harbor formula, only inserting the exact amount due and the phone

number. This misconstrues the applicable sentence. The Letter states, “[b]ecause of interest, late

charges, and other charges that may vary from day to day, the amount due on the day you pay may

be greater.” The parties do not dispute that interest continues to accrue on Avila’s student loan

debt. They do dispute whether “late charges” and “other fees” are accumulating and whether the

safe harbor applies.
                                                   8
       However, the language of the safe harbor and its applicable case law moots any need for

the Court to determine the sufficiency of the Plaintiff’s pleadings regarding “late fees” and “other

fees.” Avila did not require a debt collector to state whether each of these additional charges,

“interest,” “late charges,” and “other fees,” were individually increasing. The safe harbor correctly

states that any of these additional charges may increase over time. In order for the safe harbor

language to be accurate, it is only necessary for one of the three components to change. As interest

was accumulating on Avila’s debt, the Letter’s accuracy does not need to specify which of those

components fluctuate nor does it require all three to do so.

       Even if the Letter was technically false, it would not violate section 1692e unless it

misleads a hypothetical “least sophisticated consumer.” Avila forecloses this potential argument.

The Second Circuit provided clear direction in Avila: “[u]sing the language set forth in Miller will

qualify for safe-harbor treatment.” Avila, 817 F.3d at 77. See, e.g., Taubenfliegel v. EGS Fin.

Care, Inc., No. 18-CV-1962-ARR-JO, 2018 WL 3079697, at *4 (E.D.N.Y. June 21, 2018). “To

hold otherwise would upset the reliance interests of the many debt collectors who, taking the

Second Circuit at its word, drafted collection letters based on that guidance.” Timoshenko v.

Mullooly, Jeffrey, Rooney & Flynn, LLP, No. 17-CV-4472, 2018 WL 1582220, at *4 (E.D.N.Y.

Mar. 30, 2018). When viewed from the perspective of the hypothetical “least sophisticated

consumer,” the Letter does not contain any false, deceptive, or misleading representations.

       Accordingly, the language used shall receive safe harbor treatment. Avila, 817 F.3d at 77.

The Court finds that the Letter does not violate either section 1692e or section 1692g(a)(1).

D. As to Judicial Estoppel

       Reliant also seeks to dismiss the complaint in its entirety on the alternative ground that the

equitable doctrine of judicial estoppel precludes the Plaintiff’s claims.

                                                  9
          Judicial Estoppel is an affirmative defense properly raised on a motion to dismiss pursuant

to Rule 12(b)(6). See, e.g., Evercrete Corp. v. H-Cap Ltd., 429 F. Supp. 2d 612, 620 (S.D.N.Y.

2006). “[It] is designed to prevent a party who plays fast and loose with the courts from gaining

unfair advantage through the deliberate adoption of inconsistent positions in successive suits.”

Wight v. BankAmerica Corp., 219 F.3d 79, 89 (2d Cir. 2000) (citing Bates v. Long Island R.R.,

997 F.2d 1028, 1037-38 (2d Cir. 1993)); Rodal v. Anesthesia Grp. Of Onondaga, P.C., 369 F.3d

113, 118 (2d Cir. 2004) (noting that judicial estoppel “prevents a party from asserting a factual

position in one legal proceeding that is contrary to a position that it successfully advanced in

another proceeding”). To invoke this equitable doctrine, a party must demonstrate that: “(1) his

adversary ‘advanced an inconsistent factual position in a prior proceeding, and (2) the prior

inconsistent position was adopted by the first court in some manner.’” Wight, 219 F.3d at 90

(quoting AXA Marine & Aviation Ins. (UK) Ltd. v. Seajet Indus. Inc., 84 F.3d 622, 628 (2d Cir.

1996)).

          “The doctrine of judicial estoppel requires that there be ‘a true inconsistency between the

statements in the two proceedings.’” Amash v. Home Depot U.S.A., Inc., 503 B.R. 232, 236

(N.D.N.Y. 2013) (quoting Simon v. Safelite Glass Corp., 128 F.3d 68, 72-73 (2d Cir. 1997)). “[I]f

the statements or positions in question can be reconciled in some way, estoppel does not apply.”

Negron v. Weiss, No. 06-CV-1288, 2006 WL 2792769, at *4 (E.D.N.Y. Sept. 27, 2006). The

Second Circuit “further limit[s] judicial estoppel to situations where the risk of inconsistent rulings

with its impact on judicial integrity is certain.’” In re Adelphia Recovery Tr., 634 F.3d 678, 696

(2d Cir. 2011) (quoting DeRosa v. Nat'l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 2010)).

          In Avila, the Plaintiff “alleg[ed] that the collection notices violated the FDCPA” because

“among other things, … the collection notices were misleading because they stated the ‘current

                                                  10
balance,’ but did not disclose that the balance might increase due to interest and fees” and “they

believed from reading the notice that the ‘current balance’ was ‘static’ and that their ‘payment of

that amount would satisfy the debt irrespective of when the payment was remitted.’” 817 F.3d at

74 (internal citations omitted). Here, unlike in Avila, there is no contention that the outstanding

debt is a static amount. Rather, Avila contends that Reliant falsely stated that “interest, late

charges, and other costs” may vary when no such charges were accruing. While the disputed

language in the Letter is the safe harbor formula established in Avila, the Plaintiff’s position is not

“fundamentally inconsistent” or “clearly contradictory” with her prior position in that case.

Bridgeway Corp. v. Citibank, 201 F.3d 134, 141 (2d Cir. 2000).

       The Court finds that judicial estoppel does not apply.

E. As to Attorneys’ Fees

       Reliant moves for an award of attorneys’ fees and costs pursuant to 15 U.S.C. §

1692k(a)(3).

       If the court finds that an action under the FDCPA “was brought in bad faith and for the

purpose of harassment, the court may award to the defendant attorney's fees reasonable in relation

to the work expended and costs.” 15 U.S.C. § 1692k(a)(3). A “[d]efendant “must provide

evidence of plaintiff's bad faith (as opposed to counsel's bad faith) and proof that the suit was

instituted for the purpose of harassment.” Hasbrouck v. Arrow Fin. Servs. LLC, No. 1:09-CV-748,

2011 WL 1899250, at *7 (N.D.N.Y. May 19, 2011) (internal citation omitted).

       The Court finds that Reliant has not met its burden in demonstrating that the Plaintiff has

engaged in bad faith.




                                                  11
                                       III. CONCLUSION

        For the reasons stated above, Reliant’s motion pursuant to Rule 12(b)(6), to dismiss the

Plaintiff’s complaint is granted in part and denied in part. The Plaintiff’s complaint is dismissed

in its entirety. However, the Court finds that judicial estoppel does not apply and declines to award

attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3). The Clerk of the Court is directed

to close this case.




         It is SO ORDERED:

 Dated: Central Islip, New York

         November 14, 2018

                                                      __/s/ Arthur D. Spatt__

                                                       ARTHUR D. SPATT

                                                   United States District Judge




                                                 12
